DETAILED ACTION
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendment, remarks, etc.) filed on November 6, 2020.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.

Election/Restrictions
Claims 4 through 14 and 16 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 12, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 2, either the phrase of “the squeezing member” (line 2) lacks positive antecedent basis, or is unclear if this is referring to the previous phrase of “means of a squeezing member” (lines 5-6 of Claim 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2015-56574 (hereinafter “JP’574”)1 in view of Japanese Patent Publication JP 2008-34410 (hereinafter “JP’410”)2.
Claim 1:  JP’574 discloses a filter removal method for removing a filter (33, in Figs. 4a, 4b) held in a filter holding space (e.g. 31a) provided in a tip part (e.g. 31) of a nozzle shaft (e.g. 22, 23, in Fig. 2) in a component suction head (16, in Fig. 1), in which a suction nozzle (16a) is detachably attached to the tip part of the nozzle shaft, from the component suction head, the method comprising:

discharging the filter from the filter holding space (e.g. ¶¶ [0042], [0043]).
Claim 2:  JP’574 further discloses that the inserting includes inserting the squeezing member into the filter holding space by relatively moving the squeezing member and the nozzle shaft toward each other [see arrow B in Fig. 4a] with the suction nozzle detached [by detaching hose 28].
JP’574 does not state that the filter is compressed and deformed in the holding space when inserted and when discharged [as required in Claims 1 and 2].
JP’410 discloses analogous art with a filter removal method for removing a filter (30, in Fig. 3) held in a filter holding space (22, in Fig. 4a) provided in a tip part (e.g. 20b) of a nozzle shaft (20) in a component suction head (2), in which a suction nozzle (21) is detachably attached to the tip part of the nozzle shaft (e.g. in Figs. 2a, 2b), from the component suction head.  The method includes in part:
compressing and deforming the filter in the filter holding space (e.g. ¶¶ [0015], [0016]); and
discharging [removing] the compressed and deformed filter from the filter holding space (e.g. for maintenance, ¶ [0017]).
JP’410 does not appear to explicitly use the terms of “compressing” and “deforming” in describing the filter (30) when placed or inserted “in” the filter holding space (22) or when discharged [removed] from the filter holding space.  However, JP’410 does state the following facts (e.g. Figs. 4a, 4b, see ¶¶ [0015], [0016]):
1)  that the material of the filter is elastic being made of a non-woven fabric;
2)  the filter includes a base portion (32) with an outer diameter of d1;
3)  the filter holding space (at 22a, in Fig. 4a) has in inner diameter of d3; 
4)  d1 is slightly larger than d3; and
5)  when inserted, the base portion of the filter is tightly pressed against the inner diameter of the filter holding space.
Taking the above facts into consideration, in order for the filter to be inserted into the filter holding space, it would be obvious that the filter would be “compressed” and “deformed” in shape being that the filter is made of an elastic material and that at least the base portion changes from d1 to less than d3 to provide a tight fit within the inner diameter of the filter holding space.  Moreover, it would be obvious that the filter would compressed and deformed in the filter holding space when discharged and removed, as it would no long be tightly pressed after removal.  It is important to also note that the shape of the filter can be cylindrical (e.g. ¶ [0015]).  
There are several associated benefits that JP’410 teaches in utilizing his particular material for the filter, as well as the size or dimensions of the filter (d1) relative to the filter holding space (d3).  This includes an increase in surface area of the filter to capture foreign matter larger than a cross-sectional of the ventilation passage, suppress any increase in pressure loss, lower cost of maintenance, etc. (e.g. ¶ [0019]).
To modify JP’574 in view of the teachings of JP’410 would include changing the material of JP’574’s filter by using the elastic material of JP’410 and changing the size or dimensions of the filter of JP’574 by using the size or dimensions (d1) of the filter in relation to the size or dimension (d3) of the filter holding space as taught by JP’410.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an art-recognized equivalent filter that has the same cylindrical shape where it is tightly pressed in the filter holding space, for anyone, or all of the associated benefits mentioned by JP’410.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’574 in view of JP’410, as applied to Claims 1 and 2 above, and further in view of U.S. Publication 2006/0053624 to Maeda et al (hereinafter “Maeda”).
JP’574, as modified by JP’410, disclose the claimed filter removal method, as relied upon above in Claims 1 and 2.  The modified JP’574 method does not teach that the discharging includes blowing gas into the filter holding space from a rear end part side of the nozzle shaft.
Maeda discloses a component suction head (in Fig. 9) that includes a filter (22) in a filter holding space (of 23) for component mounting.  Maeda’s process includes determining that the filter is clogged with dust or debris by measuring the amount of gas (air flow volume) blown into the filter holding space from a rear end part side of the nozzle shaft (e.g. ¶¶ [0100] to [0103]).  Maeda uses statistical analysis (e.g. see Fig. 11, “Filter Clogging”) as part of this measurement.  It is clear that Filter Clogging is part of maintenance in order for the component mounting machine to operate effectively.
To take the teachings of Maeda and incorporate them into the discharging step of JP’574 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for maintenance purposes and to provide a clean filter.  Such a modification of JP’574 can include as part of the discharging, blowing gas (air) into the filter holding space from a rear end part side of the nozzle shaft and use statistical analysis of Maeda in determining whether or not there is filter clogging, in order to perform discharging (replacement) of the filter.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicant’s argument [pages 7-9 of submission] will be addressed in terms of JP’410 being applied as the secondary reference in the above rejection.  The applicant asserts that JP’410 does not each “compressing and deforming the filter in the filter holder space by means of a squeezing member that enters the filter holder space from outside of the filter holding space” (lines 5-6 of Claim 1).  The compressing and deforming of the filter are taught by JP’410 for the reasons noted in the above rejection.  It is true that JP’410 does not teach a means of a squeezing member, or a squeezing member, that enters the filter holding space from outside of the filter holding space.  However, this feature was relied upon in the teaching of JP’547 as expressed above.  To reiterate, JP’547 would insert the filter into the filter holding space using the size and dimensions of the filter and filter holding space taught by JP’410, thus, compressing and deforming the filter upon the squeezing member entering the filter holding space from outside the filter holding space.  Therefore, the combination of JP’547 and JP’410 meet the compressing and deforming step in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Japanese Patent Publication JP 2002-301677 has been cited as being relevant to the extent that it discloses a filter (31, in Fig. 4a) in a filter holding space (28d) for a component suction head that includes a suction nozzle (26, in Fig. 3).

Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The interpretation of JP’574 was taken from a Machine (English) Translation, a copy of which is attached herein.
        2 The interpretation of JP’410 is done so from a Machine (English) Translation, a copy of which was attached in the previous office action.